Citation Nr: 1039680	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
weather injury, left lower extremity, to include neuropathy.  

2.  Entitlement to service connection for residuals of a 
traumatic brain injury (TBI) (previously claimed as residuals of 
a head injury), to include headaches.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and K.P.

ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
October 1966 to May 1969.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

Procedural history

In the above-referenced February 2003 rating decision, the RO 
denied the Veteran's service-connection claims for neuropathy, 
numbness of the left foot [as a residual of frostbite], residuals 
of a head injury, headaches, and PTSD.  In December 2003, the 
Veteran submitted a statement to the RO indicating that he was in 
the process of submitting his notice of disagreement.  One month 
later, in January 2004, the Veteran specifically referenced the 
RO's February 2003 rating decision, and submitted additional 
evidence in support of his "head injury, headaches, frostbite, 
neuropathy, and stress disorder claims."  In a December 2004 
statement of the case (SOC), the RO specifically characterized 
the Veteran's January 2004 submission as a timely notice of 
disagreement with the February 2003 rating decision.                  
See the December 2004 SOC, page 2.  The Board agrees with this 
characterization.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991) [noting that VA must liberally construe all documents 
filed by a claimant in order to determine, or even to infer, what 
claims have been filed].

The RO has since re-characterized the issues on appeal as 
follows: entitlement to service-connection for numbness of the 
left foot, residual of frostbite; and entitlement to service 
connection for residuals of a head injury with headaches.   See 
the June 2008 supplemental statement of the case (SSOC).  In its 
readjudication of each issue, the RO specifically discussed the 
Veteran's claimed neuropathy and headache disabilities 
respectively.  Crucially however, the RO has not yet discussed 
the Veteran's PTSD claim in any SOC or SSOC issued subsequent to 
the Veteran's January 2004 notice of disagreement.  

As such, the Veteran's PTSD claim must be remanded to the agency 
of original jurisdiction (AOJ) for readjudication in a SOC.  The 
Veteran has duly perfected an appeal as to all other issues.  See 
the Veteran's February 2005 VA Form 9.  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge (VLJ) at the Atlanta RO in 
July 2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

At the July 2010 hearing, the undersigned VLJ afforded the 
Veteran an additional 60 days to submit medical evidence in 
support of his claims.  At that time, the Veteran specifically 
waived regional office consideration of any additional evidence 
which might be submitted.  See the Veteran's July 20, 2010 
Statement in Support of Claim; see also 38 C.F.R. § 20.1304 
(2010).  In September 2010, the Veteran submitted an additional 
medical opinion, which is now associated with his claims file.  

Remanded issues

The Veteran's head injury and PTSD claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record indicates that the Veteran's 
currently diagnosed left lower extremity neuropathy is 
etiologically related to his military service.

CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, left 
lower extremity neuropathy was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently has a neurological 
disability affecting his left foot and leg that is directly 
related cold weather exposure during his active duty service.  As 
discussed elsewhere in this decision, the Board is remanding the 
Veteran's head injury and PTSD claims for further procedural and 
evidentiary development. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  

VCAA notice letters were sent to the Veteran regarding his cold 
injury residuals claim in September 2002, May 2004, and March 
2006.  The Board need not discuss in detail the sufficiency of 
these VCAA notice letters in light of the fact that the Board is 
granting the Veteran's claim.  Any potential error on the part of 
VA in complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought on 
appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required by 
the decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in the above-referenced March 2006 VCAA letter.  As 
discussed in detail below, the Board is granting the Veteran's 
claim.  It is not the Board's responsibility to assign a 
disability rating or an effective date in the first instance.  
The Board is confident that if required, the Veteran will be 
afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding 
the above, service connection may be granted for disability shown 
after service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in service.  
38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R.             § 
3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 495-
496 (1997).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran claims that he currently has a 
neurological disability causing numbness of his left foot and leg 
that is directly related to cold weather exposure during his 
active duty service.  See the July 2010 hearing transcript, page 
3.  

As noted above, to establish service connection for the claimed 
disorder on a direct basis, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the two.  See Hickson, 12 Vet. App. at 253.  

With respect to Hickson element (1), the Veteran's treating 
physician has specifically indicated that the Veteran is 
"suffering neuropathy in his foot."              See the 
January 23, 2003 letter from Dr. W.D.N.  More recently, the same 
physician also noted that the Veteran is "being treated for 
neuropathy involving his left leg."  Accordingly, current 
neurological disability of the Veteran's left lower extremity 
exists; Hickson element (1) is therefore satisfied.   

The Board adds that the Veteran has testified that he experiences 
no problems with his right leg, and the medical evidence of 
record does not so suggest.  See the July 2010 hearing 
transcript, page 5.  

With respect to Hickson element (2), the Veteran asserts that 
while he was stationed at Fort Dix, New Jersey during the winter 
months, he sustained a cold weather injury to his left foot which 
led to left foot numbness, requiring treatment.  Indeed, the 
Veteran's personnel records indicate service at Fort Dix from 
January 1967 to March 1967.  The Veteran's service treatment 
records also reflect that in March 1968, the Veteran received in-
service treatment for numbness of the left foot over the top of 
the toes and ankle, up his left leg to his lower tibia.  The 
Veteran was diagnosed with "neuropathy, unilateral."  See the 
Veteran's March 24, 1968 Chronological Record of Medical Care.  
The Veteran is competent to testify as to his own observable 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), 
citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); see also 
38 C.F.R. § 3.159(a)(2) [Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person].  In this connection, the Veteran is 
certainly competent to testify about his in-service experiences, 
to include whether he experienced frostbite to his left foot in 
service, and whether he has experienced continuous numbness since 
that injury.  Moreover, the Veteran's service treatment records 
confirm that the Veteran sought treatment for his left foot 
numbness during service, and was diagnosed with neuropathy.  The 
Board accordingly finds the Veteran's lay assertions to be 
credible.  In-service cold injury to the left lower extremity is 
therefore demonstrated, and Hickson element (2) is satisfied as 
well.  

With respect to crucial Hickson element (3), nexus or 
relationship, the only medical opinion of record addressing the 
etiology of the Veteran's left lower extremity neuropathy is that 
of Dr. W.D.N., who pertinently opined in January 2003 that the 
frostbite incurred during active duty service "resulted in nerve 
damage" that more likely than not slowly progressed to the point 
where it is "now symptomatic."          See the January 23, 
2003 letter from Dr. W.D.N.  Subsequently, in September 2010, Dr. 
W.D.N. further commented that the Veteran "has had mild 
progression of his complaints with the pain and numbness 
involving his left foot and leg" since the 1960s, and that his 
"current complaints are certainly consistent with nerve damage 
which could have resulted from the injury described."  See the 
September 8, 2010 letter from Dr. W.D.N.  Crucially, there is no 
other medical opinion of record relating the Veteran's neuropathy 
to any other intervening cause or injury.

As noted above, the Board recognizes that the Veteran is 
competent to testify as to the onset and duration of the feelings 
of numbness, tingling, and pain of his left foot and leg.  
Additionally, the undersigned found the Veteran's lay assertions 
of continuity of symptomatology since service to be "very 
credible."  See the July 2010 hearing transcript, page 13.  In 
light of the Veteran's competent and credible testimony, in 
conjunction with Dr. W.D.N.'s supporting medical opinions 
described above, the Board resolves all doubt in favor of the 
Veteran and finds that the evidence of record as a whole reflects 
that a relationship exists between the Veteran's current 
neuropathy of the left lower extremity and his active duty 
military service.  Accordingly, the benefit sought on appeal is 
granted.


ORDER

Service connection for neuropathy of the left lower extremity is 
granted.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's remaining claims be remanded for further evidentiary 
and procedural development.  

Entitlement to service connection for residuals of a traumatic 
brain injury (TBI), to include headaches.

In essence, the Veteran asserts that he sustained a head injury 
in service which has caused him to experience residual 
disability, to include frequent headaches.  More specifically, 
the Veteran asserts that he was hit in the left side of the head 
by a flying object and knocked out upon entering the barracks one 
evening during service.  The Veteran asserts he had blood all 
over him when he woke up, and the resulting wound required 
stitches.  See the July 2010 hearing transcript, pages 9 and 10.   
Although the Veteran's service records do not document treatment 
for this injury, the Veteran has submitted a photograph of 
himself during service with a large bandage over his head, and 
two other photos showing contemporaneous "before and after" 
images of the location of the blow.  In light of the Veteran's 
competent lay testimony at the July 2010 hearing, coupled with 
the above-described photographs, the Board finds the Veteran's 
lay assertions of in-service injury to the head to be credible.

The medical evidence of record demonstrates that the Veteran has 
received treatment for left-sided headaches, and has complained 
of dizziness in the past.  He attributes these conditions to the 
head injury sustained in service.  The Board notes however, that 
upon enlistment into service in March 1966, prior to his in-
service head injury, the Veteran specifically indicated on his 
Report of Medical History that he experienced frequent or severe 
headaches.  Additionally, there is evidence of record 
demonstrating that the Veteran sustained a head injury to the 
back of the head after service, at work in 1981, resulting in 
dizziness.  See the Veteran's March 11, 1981 treatment report 
from the B.M.C.  At that time, the Veteran reported that he "has 
had numerous head injuries in the past."  See the Veteran's 
March 10, 1981 treatment report from the B.M.C.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.     38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown,         
8 Vet. App. 69 (1995).

VA regulations regarding the handling of traumatic brain injury 
claims were revised in September 2008.  38 CFR § 4.124a; 73 Fed. 
Reg. 54693-54708 (Sept. 23, 2008). In October 2008 VA also 
revised the traumatic brain injury examination guidelines.

In light of the re-characterization of the issue on appeal and 
the evidence of an in-service head injury, a VA TBI examination 
is necessary in order to fairly decide the Veteran's claim.  38 
C.F.R. § 3.327; Fast Letter 08-34; Fast Letter 08-36; Training 
Letter 09-01; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Entitlement to service connection for PTSD

As noted above, the RO denied the Veteran's service-connection 
claim for PTSD in a February 2003 rating decision.  The Veteran 
disagreed with this denial in a January 2004 NOD.  To date, the 
RO has not issued a SOC addressing this issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has not 
been issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should contact the Veteran and 
request
that he identify any additional medical 
treatment he has received for mental 
disorders [to include PTSD], headaches, 
dizziness, and/or any other symptoms he 
believes are related to his in-service 
head injury.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not already in the 
record on appeal, to include VA treatment 
reports.  Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.  

2.	 VBA should then schedule the Veteran 
for a VA 
TBI examination for the purpose of 
ascertaining whether he has any current 
residuals of his described head injury 
sustained in service.  The claims file and 
a copy of this REMAND must be reviewed by 
the examiner and the report should note 
that review.  The current Compensation and 
Pension Examination TBI Examination 
Guidelines must be followed.  All 
indicated tests must be performed, and all 
findings reported in detail.  

The examiner is specifically requested to 
identify all residual symptoms [including 
all subjective complaints] that are 
determined to be related to the Veteran's 
in-service head injury.  The examiner 
should also opine as to whether it is at 
least as likely as not [a probability of 
50 percent or greater] that the claimed 
impairment, including, but not limited to, 
headaches and dizziness, are related to 
the head injury in service.  The 
examiner's attention is directed to the 
service treatment records, post-service 
medical records and the arguments by the 
Veteran and his representative.  

If the examiner determines that the 
Veteran had a headache disorder that 
preexisted his entrance into active duty 
service, the examiner should opine as to 
whether the Veteran's headaches were 
aggravated beyond their normal progression 
by his in-service head injury.  The 
examiner is informed that aggravation is 
defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.

A complete rationale for all conclusions 
must be included in the report provided.

3.	 The VBA should then evaluate the 
evidence of 
record and issue a statement of the case 
to the Veteran and his representative in 
response to the Veteran's January 2004 
notice of disagreement with the denial of 
his service-connection claim for PTSD.  
The Veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal to the Board concerning 
his claim.  38 C.F.R.  § 20.302(b) (2010).   

4.	 Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the VBA should review the 
Veteran's entire record, and readjudicate 
the Veteran's service-connection claims.  
If the claims are denied, in whole or in 
part, the RO should provide the Veteran 
and his representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


